Citation Nr: 0328783	
Decision Date: 10/23/03    Archive Date: 11/03/03	

DOCKET NO.  02-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Determination of initial rating to be assigned for a back 
scar.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from October 1989 to 
August 2000.

This matter arises from a September 2001 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  Jurisdiction of the case 
later was transferred to the VARO in Wichita, Kansas.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 2002), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.

In May 2003, the Board remanded the case to the RO for 
further action and adjudication.  On October 1, 2003, the RO 
returned the case to the Board for further appellate 
consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

In its May 20, 2003 remand, the Board noted that there had 
been significant revisions to the rating schedule for 
evaluating scars under the provisions of 38 C.F.R. § 4.118 
(2002).  These changes went into effect on August 30, 2002.  
The RO was instructed to evaluate the veteran's service-
connected back scar under both the old and new applicable 
provisions of 38 C.F.R. Part 4.  To this end, the RO was to 
schedule the veteran for a VA dermatological examination.  
The record indicates that the veteran was scheduled for an 
examination as directed.  However, although the veteran 
failed to report as scheduled, the RO did not reevaluate his 
service-connected back scar employing the schedular 
provisions applicable to scars that became effective on 
August 30, 2002.  This must be accomplished in order to 
ensure that the appellant is accorded due process of law.  
Cf. Stegall v. West, 11 Vet. App. 268 (1998).  



Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The RO should readjudicate the 
veteran's claim for an increased rating 
for his service-connected back scar under 
the provisions of 38 C.F.R. § 4.118 in 
effect prior to, and as of, August 30, 
2002.

2.  If the benefit sought on appeal is 
not granted, then the veteran should be 
furnished a supplemental statement of the 
case.  He should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is to ensure that the 
appellant is accorded due process of law.  No inference 
should be drawn regarding the final disposition of the claim.  
The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



